Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  133052                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  TONI RUSNAK,                                                                                        Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133052
                                                                   COA: 264671
                                                                   Oakland CC: 04-059692-NO
  MATT WALKER,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2007                  _________________________________________
           p0905                                                              Clerk